DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter   
Claims 1-20 are allowable. 

Regarding claim 1, Chung et al (US20050247997).
discloses a radio-frequency module comprising: a semiconductor die including an integrated circuit (FIG 2; 200) and a fuse circuit including a fuse pad configured to receive a voltage (fuse pad 212 receiving voltage VDDQ), a fuse having a first end coupled to the fuse pad and a second end coupled to a switching element (FIG 2; fuse 208 coupled to 212 and second end to SEL 210) configured to enable a current to pass from the fuse pad to a ground potential (FIG 2; [0025]; discloses current passing from 212 to ground e.g., current passes through transistor 210 e.g., voltage with respect to Id from pad to ground, when 210 is turned, high signal from SEL and the source voltage 212 will rise up, and current passes from pad to ground)  and a fuse state sensing circuit (FIG 2; 202).  
Chung et al (US20050247996) discloses a radio-frequency module comprising: a semiconductor die including an integrated circuit (FIG 2; 200) and a fuse circuit including a fuse pad configured to receive a voltage (fuse pad at VDDQ receiving voltage VDDQ), a fuse having a first end coupled to the fuse pad and a second end coupled to a switching element (FIG 2; fuse 204 coupled to the pad and second end to SEL 206) configured to enable a current to pass from the fuse pad to a ground potential (current passing from 206 to ground e.g., current passes through transistor 206 e.g., voltage with 
Rosik et al (US20110012668) discloses  a radio-frequency module comprising: a semiconductor die including an integrated circuit (FIG 1; 10, 20 & 30) and a fuse circuit including a fuse pad configured to receive a voltage (fuse pad connected to the X node (e.g., line) receiving voltage VCC), a fuse having a first end coupled to the fuse pad and a second end coupled to a switching element (FIG 1; fuse F<0> coupled to the pad the node line of X connected to VCC and second end connected to a switch element M5) configured to enable a current to pass from the fuse pad to a ground potential (current passing from pad of VCC to the node of X and the fuse all the way to the ground e.g., I program)  e.g., voltage with respect to Id, e.g., transistor is on M5 and current passes through pad to ground)  and a fuse state sensing circuit (FIG 1; Sense <0> M3 connected to the Y node of 35 e.g., sense out).  

forzin et al (US20150023088 FIG 3; VCC with fuse pad connected to the fuse 310, and 310 connected to the switching element 320 and Vsense and ground e.g., current flowing from the pad to the ground e.g., the end of the line 102 must be grounded).
Laing et al (US6956784 FIG 4; VDD, fuse pad connected to fuse 12 and 12 connected to switch N1 and connected to Gnd).  
Im et al (US7710813 FIG 2B and 3B) & Howlett et al (US20170346242 FIG 5). 
However, with respect to claim 1, none of the prior art teaches, suggests or renders obvious, either alone in combination coupled to the second end of the fuse and configured to apply a sense current to the second end of the fuse such that the sense current flows through the fuse to the fuse pad. Claims 2-14 are allowed because of their dependency to the allowed base claim 1. 
However, with respect to claim 15, none of the prior art teaches, suggests or renders obvious, either alone in combination a fuse state sensing circuit coupled to the second end of -3-Application No.: 17/099,710Filing Date: November 16, 2020 the fuse and 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUNA A TECHANE whose telephone number is (571)272-7856. The examiner can normally be reached 571-272-7856.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.